Citation Nr: 9906858	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  97-33 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to service connection for loss of teeth, status 
posts periodontal disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from May 1951 to May 1953.

The appeal arose from a November 1997 RO rating decision, 
which denied the veteran's claim of entitlement to service 
connection for loss of teeth, status post periodontal 
disease.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran claims, in effect, that his loss of teeth 
during service should not have occurred, and, as a result, 
his missing teeth should be replaced.  The veteran does not 
allege that his current disorder is the result of a combat 
wound or other service trauma, or that the disorder is 
attributable to a prisoner-of-war experience.


CONCLUSION OF LAW

The claim for service connection for loss of teeth is not 
well grounded, and as a matter of law must be denied.  38 
U.S.C.A. §§ 1110, 1131, and 5107(a) (West 1991); 38 C.F.R. § 
4.149 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved in this matter 
is whether the veteran has presented evidence that the claim 
is well grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well 
grounded claim.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 
Vet. App. 542, 545 (1996).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Anderson, supra; Epps v. Gober, 126 
F.3d at 1468, and Caluza  v. Brown, 7 Vet. App. 498 (1995).   
First, there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence).  Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods is related to service).  
Grottveit v. Brown, 5 Vet. App. at 92-93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (1998).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis are not disabling conditions, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  38 C.F.R. § 4.149 (1998).

Service connection for dental disability may be granted for 
each missing or defective tooth and each disease of the 
investing tissues, which are shown to have been incurred in 
or aggravated by service.  38 U.S.C.A. § 1712 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.381(a) (1998).  As to each 
noncompensable service-connected dental disorder, a 
determination will be made as to whether it was due to a 
combat wound or other service trauma, or attributable to 
prisoner-of-war experience. 38 C.F.R. § 3.381(e).

For the limited purpose of determining whether a claim is 
well grounded, the Board must accept evidentiary assertions 
as true, unless those assertions are inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19 (1993).


BACKGROUND

The veteran's February 1951 induction examination reveals no 
pertinent abnormalities.

A June 1951 dental record entry notes L5 space closed, with 
noted disease or injury for specific teeth.

A September 1951 dental record entry notes that the L2 was 
chipped, normal occlusion, and no periodontoclasia.  

April and May 1952 service dental records show that the 
veteran had all of his teeth extracted, and the existence of 
parodontal disease.  

A June 1952 service medical record entry notes 5 teeth 
illegible, and the veteran's consultation to the dental 
clinic.  

The veteran's May 1953 separation examination reveals no 
pertinent abnormalities.  The veteran's dental condition was 
described as full upper and lower serviceable Class - 1.

In May 1998, the veteran presented personal hearing testimony 
before a hearing officer at the RO.  A copy of the transcript 
of that hearing is of record.  The veteran noted his 
agreement to the issue on appeal as entitled above.  
Transcript (T.) at 1.  The veteran's representative further 
agreed to the fact of veteran's teeth extraction during April 
1952 due to periodontal disease.  T. at 1.  The veteran 
testified that he was told that his teeth were extracted due 
to a few cavities, but he did think five or six teeth were 
diseased.  T. at 1-3.  The veteran and his representative 
believed that the dental records, of record, adequately 
portray a complete picture of what transpired as to why 25 
teeth were extracted, as opposed to the 5or 6 teeth that were 
diseased.  T. at 3.  The veteran's argument was that the VA 
was responsible for the 25 extracted teeth done so without a 
reason.  T. at 3.  The veteran further clarified that he 
thought the teeth extraction occurred on May 28, 1952.  T. at 
4.  The veteran also testified that he had the same dentures 
for forty-five years, and, again the VA was responsible for 
the replacement of his dentures.  T. at 5.  The parties then 
agreed that a dental opinion regarding the basis of the 
veteran's teeth extraction was in order.  T. at 5-8.

An August 1998 opinion from the VA Chief, Dental Service 
included a review of the veteran's claims file, including the 
veteran's dental records.  Upon examination, the veteran 
exhibited a normal edentulous range of motion; he needed new 
dentures.  Mandible had significant loss of bone structure; 
as a result, the veteran was a possible candidate for ridge 
augmentation.  Based on the examiner's review of the 
veteran's dental records, the examiner opined that 
periodontal infection while in service made edentulation 
necessary.    


ANALYSIS

As previously noted, a claimant for VA benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded, meaning plausible; if he has not met this burden, 
there is no VA duty to assist him in developing the claim, 
and the claim must be denied.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  For a claim to be well 
grounded competent evidence must be submitted; there must be 
more than a mere allegation.  Tirpak v. Derwinski, 2 Vet. 
App. at 611.

Here, in effect, the veteran's current disability consists of 
missing teeth that he maintains were unnecessarily extracted.  
He argues that his dentures should be replaced.  The veteran 
does not allege that the disorder is the result of a combat 
wound or other service trauma, or that the disorder is 
attributable to a prisoner- of-war experience.  For a claim 
of service connection to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (medical evidence or, in some 
circumstances, lay evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Anderson, supra, Epps v. Gober at 1468, Caluza v. 
Brown, supra, and Brammer v. Derwinski, 3 Vet. App. at 225.  
For reasons stated here, the Board finds that the veteran's 
claim must fail for lack of entitlement under the law, or the 
claim is not well grounded for purposes of establishing 
entitlement to Class II(a) eligibility.

Service connection may be granted for a dental disease or 
injury of individual teeth or the investing tissue, shown by 
the evidence to have been incurred in or aggravated by 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.381(a).  

The August 1998 VA dental examination shows a current 
disability, and service medical and dental records show the 
veteran was treated for gum disease that resulted in upper 
and lower teeth extraction.  The veteran's claim, however, 
lacks legal entitlement under the law because the controlling 
regulation provides that treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, periodontal 
disease (pyorrhea), and Vincent's stomatitis are not 
disabling conditions, and may be service connected solely for 
the purpose of determining entitlement to dental examinations 
or outpatient dental treatment.  38 C.F.R. § 4.149.  
(Emphasis added).  This regulation effectively precludes 
compensation for gum disease claimed by the veteran.  A claim 
for service connection for gum disease, for treatment 
purposes, is also not well grounded under the circumstances 
of this case, as no competent evidence has been submitted to 
show that the veteran would be eligible for VA outpatient 
treatment under any category of the law, even if gum disease 
were now service connected.  See Woodson v. Brown, 8 Vet. 
App. 352 (1995), aff'd 87 F.3d 1303 (Fed. Cir. 1996).  

Legal authority sets forth various eligibility categories for 
VA dental treatment, such as veteran's having a compensable 
service-connected dental condition (Class I eligibility); 
those having a noncompensable service-connected dental 
condition, provided (in addition to other restrictions, 
including one-time treatment) application is made (in 
appellant's case) within one year after service (Class II 
eligibility); those having a noncompensable service-connected 
dental condition due to a combat wound or other service 
trauma (Class II(a) eligibility); etc. 38 U.S.C.A. § 1712; 38 
C.F.R. § 17.161.  It is neither claimed nor shown that the 
veteran would qualify for treatment under any eligibility 
category.

Specifically, a veteran will be eligible for "Class I" VA 
outpatient treatment if he has an adjudicated compensable 
service-connected dental condition.  38 U.S.C.A. 
1712(b)(1)(A); 38 C.F.R. § 17.161(a).  In this case, however, 
the veteran has no compensable service-connected dental 
condition.  Moreover, even if service connection were granted 
for any of the dental conditions claimed by the veteran 
(replacement of teeth extracted), or found on VA dental 
examination in August 1998 (mandible loss and periodontal 
infection during service) such would not lead to compensation 
and eligibility for VA outpatient dental treatment.  As set 
forth below, the veteran's missing teeth have not been shown 
to be due to loss of substance of the body of the maxilla or 
mandible due to trauma or disease such as osteomyelitis. 
(Emphasis added).  Therefore, legal authority precludes 
compensation for missing teeth or any of the other conditions 
described above. See 38 C.F.R. §§ 4.149, 4.150.

"Class II" eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Generally, claimants are eligible for 
one-time correction of noncompensable service-connected 
dental conditions. ntimely under the 
aforementioned eligibility category; therefore, the veteran 
is ineligible for Class II VA treatment based on that 
application.

The Board is also cognizant of the fact that where some 
service medical records are presumed destroyed, as in the 
veteran's case, the Board has a heightened obligation to 
explain its findings and conclusion.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  O'Hare, supra, however, does not 
lower the legal standard for proving a service connection 
claim.  Rather, it increases the Board's duty to consider the 
evidence (and the benefit-of-the-doubt rule, if applicable) 
and to explain its findings.  While the record shows the 
veteran's service records show clear signs of having been 
exposed to the July 1973 fire at the National Personnel 
Records Center and its aftermath, particularly the 
distinctive appearance of records that have been exposed to 
water, the claims folder contains numerous dental records.  
These records contain no internal indication that any other 
dental records existed.  Thus, there is no basis to 
objectively conclude that any pertinent dental records are 
missing, or records demonstrating dental trauma.  
Accordingly, the Board finds no further explanation is due as 
to the reasons or bases for its findings nd conclusions on 
this record.  

The Board has carefully considered the veteran's argument; 
however, there is no basis in law or fact whereby the veteran 
may be awarded service connection for the claimed gum 
disease.  Therefore, the veteran's claim must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).



ORDER

The veteran's claim of entitlement to service connection for 
loss of teeth, status post-periodontal disease, is without 
legal merit; therefore, the appeal is denied.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

- 9 -


- 1 -


